MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) November 27, 2007 decision denying petitioner’s motion to reopen and reconsider.
To the extent petitioner seeks review of the BIA’s denial of his motion to reconsider, we have reviewed the record and the petitioner’s response to this court’s May 19, 2008 order to show cause, and we conclude that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied in part.
To the extent petitioner seeks review of the BIA’s denial of his motion to reopen, the court dismisses this petition in part for lack of jurisdiction. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (concluding that the court lacks jurisdiction to review the Board of Immigration Appeals’ denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.